EXHIBIT 10.1

 

TRANSITION/SEPARATION AGREEMENT

(Keith Seidman)

 

February 7, 2008

 

BY HAND

 

Mr. Keith Seidman

9 Violet Circle

Sharon, MA 02097

 

Dear Keith:

 

This letter is intended to confirm the agreement between you and Acme
Packet, Inc., a Delaware corporation (the “Company”), concerning a transition
plan for your separation from the Company.  The terms of this transition and
separation from the Company are set forth below in this letter (this
“Agreement”).  Notwithstanding your eventual separation from the Company as
contemplated hereby, you are fully eligible to receive your full bonus for
fiscal year 2007 calculated in accordance with the Company’s FY 2007 Management
Bonus Plan.

 

1.             Employment:  As we have discussed and subject to the provisions
of Section 3 below, the Company expects that you will continue to be employed as
an at-will employee with the Company on a full time basis and in your current
position as the Chief Financial Officer and Treasurer of the Company until the
Company shall have hired a new Chief Financial Officer and Treasurer (such
period, the “Continued Employment Period”). During the Continued Employment
Period, you will continue to be paid your current salary and benefits, inclusive
of any accrued vacation time, and the Company shall reimburse you for all
reasonable and customary business expenses that are accrued by you in accordance
with the Company’s expense reimbursement policies.  You shall be eligible to
receive a bonus for fiscal year 2008 calculated and paid  in accordance with the
Company’s FY 2008 Management Bonus Plan. Such bonus payment will be prorated
based on the number of days between January 1, 2008 and the termination date of
the Continued Employment Period divided by 366. In the event that the Company
terminates your employment for cause prior to the end of the Continued
Employment Period, then you shall not be entitled to benefits set forth in
Section 3 below or to such bonus payment.

 

2.             Consultancy:  At the Company’s option, during the period
beginning immediately after the termination of your employment with the Company
for any reason other than cause and ending on December 31, 2009 (the
“Consultancy Period”), you may be engaged by the Company, and hereby agree to
serve the Company, as a consultant to provide those services consistent with
your prior duties as the Chief Financial Officer and Treasurer of the Company
and reasonably requested by the Company, including those so requested to effect
an orderly transition to a new Chief Financial Officer of the Company. During
the Consultancy

 

--------------------------------------------------------------------------------


 

Period, (a) you shall not be entitled to any compensation other than as provided
for in this Agreement and (b) the Company shall reimburse you for all reasonable
and customary business expenses that are accrued by you in accordance with the
Company’s expense reimbursement policies.

 

3.             Benefits; Vesting of Equity: Provided that you have otherwise
complied with the terms of this Agreement (including, without limitation,
compliance by you with your obligation to render consulting services pursuant to
Section 2 above), upon the termination of your employment for any reason other
than cause, (a) all employee benefits provided to you as an employee of the
Company as of such date, including medical and dental insurance for you and your
family, long term disability insurance and short term disability insurance,
shall continue to be provided to you by the Company for a period of six months
following the date of such termination at the cost of the Company, and
(b) notwithstanding anything to the contrary expressed or implied in any other
agreement between you and the Company with respect to options to purchase Common
Stock of the Company (each an “Option Agreement”), (i) all then unvested options
to purchase Common Stock of the Company held by you as of the date of such
termination shall continue to vest pursuant to the terms of the applicable
option agreement between you and the Company as if you remained employed by the
Company through December 31, 2009, and (ii) all vested options to purchase
Common Stock of the Company held by you as of the date of such termination and
all options to purchase Common Stock of the Company that shall vest pursuant to
the foregoing clause
3(b)(i) on or prior to December 31, 2009 shall remain exercisable until
March 31, 2010. You and the Company agree that each Option Agreement be, and
hereby is, amended in all respects necessary in order to provide for the
continued vesting and extension of the expiration of your options set forth in
the foregoing clauses 3(b)(i) and 3(b)(ii) above. Except as otherwise provided
for herein, all other terms of each Option Agreement shall remain unchanged and
in full force and effect.

 

You acknowledge that the consideration set forth in this Section 3 is adequate
and sufficient for waiving your rights to claims referred to below and that you
would not otherwise be entitled to the consideration outlined herein.  You
acknowledge and agree that, as of the date of this Agreement, you have options
to purchase an aggregate of 260,000 shares of the Company’s common stock,
170,729 of which are vested as of the date hereof and all of which would vest on
or before December 31, 2009.

 

Notwithstanding anything set forth in this Section 3, (I) in the event that you
accept new employment at any time after your departure from the Company, then
the Company’s obligation to extend your employee benefits as set forth in clause
3(a) above shall automatically terminate, (II) in the event that your employment
is terminated by the action of the Company’s Board of Directors for cause or
that you fail to comply with your obligation under Section 2 hereof to render
consulting services to the Company, then the Company shall have no obligation to
you under the first paragraph of this Section 3, including, without limitation,
clauses (a) and (b) of such first paragraph, and (III) the Company shall be
obligated under this Section 3 only after the Release (as defined in Section 5
below) has been executed and has become effective (including any revocation
period associated therewith).

 

4.             Full Satisfaction:  You agree that the consideration described in
this Agreement shall be in full and complete satisfaction of any and all sums or
amounts which are now or might hereafter have become owing to you for services
rendered by you during your employment or in connection with your resignation
from employment, including without limitation expense reimbursements.

 

2

--------------------------------------------------------------------------------


 

5.             Mutual Release:  In exchange for the above compensation and in
consideration of the terms and conditions set forth in this Agreement, each of
you and the Company agree to execute a release in substantially the form
attached hereto as Exhibit A (the “Release”), on and as of the date of your
separation from the Company to forever give up, waive and release each other of
and from any and all claims, charges, complaints, grievances or promises of any
and every kind which you may have up to the date of your separation from the
Company against the Company, its officers and employees, and related persons,
and which the Company may have up to the date of your separation from the
Company against you.

 

6.             Confidentiality:  You also acknowledge that during the course of
your employment with the Company, you have had access to information concerning
the Company which is confidential or proprietary in nature (the “Confidential
Information”).  You agree that you will continue to protect the Confidential
Information and that you will not use or disclose the Confidential Information
in any manner.  You further acknowledge and agree that you previously entered
into a confidentiality, non-disclosure, inventions assignment and
non-competition agreement with the Company and that you are and will continue to
be bound by the terms of such agreement.

 

You acknowledge and agree that any breach of this confidentiality provision or
the confidentiality agreement described in the foregoing paragraph, or of the
non-disparagement clause below, would be a material breach of this Agreement of
a sort that would cause the Company irreparable injury in an amount not readily
quantifiable as damages, and that in addition to whatever legal or equitable
remedy may be available in compensation of that injury, the Company may seek,
among other things, an injunction against you and the return from you of the
consideration paid pursuant to this Agreement.

 

7.             Mutual Non-Disparagement: You agree that you will not disparage
or say anything untruthful that could harm the reputation of the Company or any
of the people or organizations associated with it, and that you will not
otherwise do or say anything that could disrupt the good morale of the employees
of the Company or otherwise harm its business or reputation.  The Company agrees
that its management team will not, and the Company will use reasonable efforts
to cause members of its Board of Directors not to, disparage you or say anything
untruthful that could harm your reputation.

 

8.             Return of Documents, Information, Property:  In signing this
Agreement, you give the Company assurance that, upon the termination of your
employment for cause, and if there is no termination of your employment for
cause, upon the termination of your consulting arrangement with the Company, you
will have returned to the Company any and all documents, materials and
information related to the business of the Company and its affiliates, and all
copies, and all keys and other property of the Company and its affiliates, in
your possession or control, including without limitation all computers, laptops,
mobile devices, related equipment, access cards and keys (referred to
collectively as the “Company Property”).  You agree that after the termination
of your relationship with the Company you will not, for any purpose, attempt to
access or use any computer or computer network or system of the Company or any
of its affiliates, including without limitation their electronic mail systems,
and that you will return any Company Property that may later be determined to be
in your possession.  You agree that you shall not, at any time, and you hereby
represent and warrant that you have not and will not, at any time, alter,
modify, delete, change, reconfigure or otherwise interfere with any of such
property any and all data, software or information contained in or on such
property.

 

3

--------------------------------------------------------------------------------


 

9.             Adherence to Prior Confidentiality Agreement:  You agree to abide
by, and prior to the date of this Agreement you have not violated the terms of,
any and all agreements entered into between you and the Company prior to or
during your employment with the Company, including the confidentiality,
non-disclosure, inventions assignment and non-competition agreement signed by
you and which is attached hereto as Exhibit B.

 

10.           Right to Seek Counsel;  Revocation Period for Release:  You have
been advised of your right to consult an attorney before you sign this Agreement
and you have, in fact, consulted an attorney in connection with the negotiation
and signing of this Agreement.  You have twenty-one (21) days after your
departure from the Company to consider whether to sign the Release.  If the
Release is not received by the Company at the end of such twenty-one (21) day
period, the obligations of the Company under Section 2 above will be considered
expired and withdrawn.  If you execute the Release prior to the end of the
twenty-one (21) day period that will be provided to you, you agree and
acknowledge that the execution prior to the expiration of such period was a
knowing and voluntary waiver of your right to consider the Release (and the
terms and provisions of this Agreement related thereto) for a full twenty-one
(21) days, and was due to your conclusion that you had ample time in which to
consider and understand this Agreement and the Release, and in which to review
this Agreement and the Release with your counsel.  You have the right to revoke
the Release within seven (7) days of signing it, whereupon this Agreement and
the Release shall automatically be deemed to be revoked.  To revoke the Release,
you must send a written letter by certified mail to me at the Company’s address
(71 Third Avenue, Burlington, MA  01803).

 

11.           Governing Law;  Entire Agreement:  This Agreement has been made in
Massachusetts and Massachusetts law applies to it. If any part is found to be
invalid, the remaining parts of the Agreement will remain in effect as if there
were no invalid part.  This Agreement, together with your previous
confidentiality, non-disclosure, inventions assignment and non-competition
agreement with the Company, set forth the entire agreement between you and the
Company.  You acknowledge that no one has promised you anything that is
different from what is set forth in, and you agree that you are bound by the
terms of, this Agreement and the foregoing referenced documents.  No other
promises or agreements shall be binding upon the Company with respect to the
subject matter of this Agreement unless separately agreed to in writing.

 

IN WITNES WHEREOF, each of the undersigned hereby executes this Agreement as of
the date first set forth above.

 

 

KEITH SEIDMAN

ACME PACKET, INC.

 

 

 

 

          /s/ Keith Seidman

 

By:

      /s/ Andrew D. Ory

 

 

 

Name:  Andrew D. Ory

 

 

Title:  Chief Executive Officer

 

4

--------------------------------------------------------------------------------


 

Exhibit A

 

Mutual Release

 

In connection with that certain transition and separation agreement, dated as of
February 7, 2008 (the “Agreement”), the undersigned, Keith Seidman (also
referred to hereinafter as the “Employee”), forever gives up, waives and
releases Acme Packet, Inc. (the “Company”) of and from any and all claims,
charges, complaints, grievances or promises of any and every kind which the
undersigned may have up through                              , 2008, which is
the date of the undersigned’s separation from the Company, against the Company,
its officers and employees, and related persons, and the Company, forever gives
up, waives and releases the undersigned of and from any and all claims, charges,
complaints, grievances or promises of any and every kind which the Company may
have up through                                , 2008, which is the date of the
undersigned’s separation from the Company, against the undersigned, in each case
arising out of the undersigned’s employment with the Company, including without
limitation his/her rights under Title VII of the Civil Rights Act of 1964, as
amended by the Civil Rights Act of 1991, M.G.L. c. 151B, the Employee Retirement
Income Security Act (“ERISA”), the Equal Pay Act, the Americans with
Disabilities Act (“ADA”), the Age Discrimination in Employment Act (“ADEA”) and
other federal and state statutes prohibiting discrimination on the basis of age,
sex, race, color, handicap, religion and national origin and any common law
claims, including without limitation, claims for defamation, intentional
infliction of emotional distress, intentional interference with contract,
negligent infliction of emotional distress, personal injury, breach of contract,
unpaid wages or compensation, or claims for unreimbursed expenses.  Nothing in
this release shall be construed to affect the Equal Employment Opportunity
Commission’s (the “Commission”) or any state agency’s independent right and
responsibility to enforce the law, nor does this Release affect Employee’s right
to file a charge or participate in an investigation or proceeding conducted by
either the Commission or any such state agency, although this release does bar
any claim that Employee might have to receive monetary damages in connection
with any Commission or state agency proceeding concerning matters covered by
this release.  Notwithstanding the foregoing, nothing set forth in this release
shall apply to any claims that may not be released by law, or to any claims
arising out of a breach by either the undersigned or the Company of the
undersigned’s or the Company’s respective obligations under the Agreement and
each of the undersigned and the Company shall be entitled to enforce the
respective rights under the Agreement.  This release is subject to the
consideration and revocation periods as outlined in the Agreement.

 

 

KEITH SEIDMAN

 

ACME PACKET, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Dated:

 

Dated:

 

5

--------------------------------------------------------------------------------


 

Exhibit B

 

EXECUTED CONFIDENTIALITY, NON-DISCLOSURE,

INVENTIONS ASSIGNMENT AND NON-COMPETITION AGREEMENT

 

ACME PACKET, INC.

EMPLOYEE CONFIDENTIALITY,

INVENTIONS AND NON-COMPETITION AGREEMENT

 

This Agreement, dated as of February 13, 2001, is by and between Acme
Packet, Inc., a Delaware corporation, with an address at 130 New Boston Street,
Woburn, MA 01801 (Employer) and the person identified on the signature page to
this Agreement (Employee).

 

Employee is, or expects to become, employed by Employer or one or more of
Employer’s affiliates (such affiliates, whether now or hereafter existing,
together with Employer, are referred to herein, collectively, as the Company).

 

In consideration of, and as part of the terms of, the employment or continued
employment of Employee by the Company, the compensation paid and to be paid by
the Company to Employee, the entrusting to Employee of certain trade secrets and
proprietary information of the Company, and the mutual covenants and promises
set forth herein, Employee and Employer, for itself and for the Company, agree
as follows:

 

1.  Freedom to Contract.  Employee represents that Employee is free to enter
into this Agreement, Employee has not made and will not make any agreements in
conflict with this Agreement, and Employee will not disclose to the Company, or
use for the Company’s benefit, any trade secrets or confidential information
which is the property of any third party.

 

2.  Confidentiality.

 

2.1  Definitions.

 

Confidential Information means (a) all Information acquired by Employee from the
Company, its other employees, its suppliers or customers, its agents or
consultants, or others, during Employee’s employment by the Company, that
relates to the present or potential businesses, products or services of the
Company, as well as any other Information (as defined below) as may be
designated by the Company as confidential or that a reasonable

 

--------------------------------------------------------------------------------


 

person would understand from the circumstances of the disclosure to be
confidential; (b) all Information created or acquired by Employee in the course
of any Included Activity (as defined in Section 3.1); and (c) all Derivative
Information.

 

Derivative Information means all copies, digests, summaries of Information, as
well as feedback, suggestions, improvements or other Creations (as defined in
Section 3.1) derived from the Information.

 

Information means all forms and types of financial, business, marketing,
operations, scientific, technical, economic and engineering information, whether
tangible or intangible, including without limitation, patterns, plans,
compilations, devices, formulas, designs, prototypes, methods, techniques,
processes, procedures, programs, codes, know-how, computer software, databases,
product names or marks, marketing materials or programs, plans, specifications,
shop-practices, customer lists, supplier lists, engineering and manufacturing
information, price lists, costing information, employee and consulting
relationship information, accounting and financial data, profit margin,
marketing and sales data, strategic plans, trade secrets and all other
proprietary information, irrespective of the Medium in which such Information is
memorialized or communicated.

 

Medium (Media) means any communications or storage medium, regardless of method
of storage, compilation or memorialization, if any, including without
limitation, physical storage or representation (including models and
prototypes), electronic storage, graphical (including designs and drawings) or
photographic representation, or writings and in the case of information that is
not stored or otherwise memorialized, oral communication.

 

2.2  Acknowledgment.  Employee recognizes and acknowledges that:

 

(a)           the Company’s Confidential Information is a valuable, special and
unique asset of the Company;

 

(b)           access to and knowledge of the Confidential Information by
Employee may be required so that Employee can perform his/her duties as an
employee of the Company;

 

(c)           it is vital to the Company’s legitimate business interests that
(1) the confidentiality of the Confidential Information be preserved and (2) the
Confidential Information only be used for the benefit of the Company;

 

2

--------------------------------------------------------------------------------


 

(d)           disclosure of the Confidential Information to any other person or
entity outside the Company or use of the Confidential Information by or on
behalf of any other person or entity could result in irreparable harm to the
Company;

 

(e)           disclosure or use beyond the permitted scope of Confidential
Information entrusted to the Company by its customers and contractors could
expose the Company to substantial damages;

 

(f)            the Confidential Information is and shall remain the exclusive
property of the Company; and

 

(g)           nothing in this Agreement shall be construed as a grant to
Employee of any rights, title or interest in, to or under the Confidential
Information.

 

2.3  Restrictions.  Except as expressly directed by the Company, Employee shall
not, during or after the term of Employee’s employment by the Company, in whole
or in part, disclose such Confidential Information to any person, firm,
corporation, association or other entity for any reason or purpose whatsoever,
nor shall Employee make use of any such Confidential Information for Employee’s
own purposes or for the benefit of any person, firm, corporation or other entity
under any circumstances during or after the term of Employee’s employment;
provided that if applicable law restricts the duration of the confidentiality
and nonuse obligations set forth in this Section 2.3 (the Confidentiality and
Non-Use Obligations) for Confidential Information that is not also a trade
secret under applicable law (Other Confidential Information), the
Confidentiality and Non-Use Obligations as to Other Confidential Information
shall remain in effect during the term of Employee’s employment by the Company
and for a period of seven (7) years thereafter, but shall be perpetual as to
trade secrets.

 

2.4  Exclusions.  The Confidentiality and Non-Use Obligations shall not apply to
such Confidential Information which Employee can establish by clear and
convincing written proof: (a) was known by Employee both prior to employment and
other than by disclosure by the Company; (b) was lawfully in the public domain
and generally known in the trade prior to its disclosure hereunder, or becomes
publicly available and generally known in the trade other than through a breach
of this Agreement or any other obligation of confidentiality to the Company; or
(c) was specifically authorized for nonconfidential disclosure by a duly
authorized executive officer of the Company other than by authority of Employee;
provided that only the specific information that meets the exclusion shall be
excluded and not any other information that happens to appear in proximity to
such excluded portion (for example, a portion of a document may be excluded
without affecting the

 

3

--------------------------------------------------------------------------------


 

confidential nature of those portions that do not themselves qualify for
exclusion).

 

2.5  Required Disclosures.  Employee agrees to notify the Company promptly upon
learning about any court order or other legal requirement that purports to
compel disclosure of any Confidential Information and to cooperate with the
Company in the exercise of the Company’s right to protect the confidentiality of
the Confidential Information before any tribunal or governmental agency. 
Disclosure of Confidential Information pursuant to a court order or other legal
requirement that purports to compel disclosure of any Confidential Information
shall not alter the character of that information as Confidential Information
hereunder.

 

2.6  Return of Confidential Information.  All Confidential Information,
including without limitation, all Derivative Information and Creations, are and
shall continue to be the exclusive property of the Company.  Immediately upon
any termination of Employee’s employment or at any time upon the request of the
Company, Employee shall deliver to the Company, or its designee, all of such
Confidential Information and all other Company property  then in Employee’s
actual or potential possession or control in any tangible or electronic form. 
If Employee and Company agree that any specific Information or property cannot
reasonably be delivered, Employee shall provide reasonable evidence that such
materials have been destroyed, including but not limited to, the purging or
erasing of any and all computer records and data files.

 

2.7  Third Party Information.  Employee acknowledges that the Company may have
received and may in the future receive confidential and proprietary information
from third parties subject to a duty on the Company’s part to maintain the
confidentiality of such information and, in some cases, to use it only for
certain limited purposes.  Employee agrees that he/she owes the Company and such
third parties, both during the term of Employee’s employment and thereafter, a
duty to hold all such confidential or proprietary information in strictest
confidence and not to disclose or use it in any manner that is not consistent
with the Company’s agreement with such third parties, unless expressly
authorized to do so by a duly authorized executive officer of the Company (other
than Employee, if Employee is an executive officer of the Company).

 

3.  Intellectual Property & Creations.

 

3.1  Definitions. Included Activity means  at the relevant time of
determination, any activity conducted by, for or under the direction of the

 

4

--------------------------------------------------------------------------------


 

Company, whether or not conducted at the Company’s facilities, during working
hours or using the Company’s resources, or which relates directly or indirectly
to (a) the business of the Company as then operated or under consideration or
development or (b) any method, program, computer software, apparatus, design,
plan, model, specification, formulation, technique, product, process (including,
without limitation, any business processes and any operational processes) or
device, then purchased, sold, leased, used or under consideration or development
by the Company. Creations means all ideas, discoveries, improvements, inventions
(including without limitation discoveries of new technology and improvements to
existing technology), Confidential Information, know-how, innovations, writings,
works of authorship, compilations and other developments or improvements,
whether or not patented or patentable, copyrightable, or reduced to practice or
writing, which arise out of any Included Activity.

 

3.2  Assignment.  Employee hereby sells, transfers and assigns to (and the
following shall be the exclusive property of) the Company, or its designee(s),
the entire right, title and interest of Employee in and to all Creations made,
discovered, invented, authored, created, developed, originated or conceived by
Employee, solely or jointly, (i) during the term of Employee’s employment with
the Company or (ii) on or before the first anniversary of the date of
termination of Employee’s employment with the Company.  Employee acknowledges
that all copyrightable materials developed or produced by Employee within the
scope of Employee’s employment by the Company constitute works made for hire, as
that term is defined in the United States Copyright Act 17 U.S.C. § 101.

 

3.3  Disclosure & Cooperation.  Employee shall communicate promptly and disclose
to the Company, in such form as the Company may reasonably request, all
information, details and data pertaining to any Creations, and Employee shall
execute and deliver to the Company or its designee(s) such formal transfers and
assignments and such other papers and documents and shall give such testimony as
may be deemed necessary or required of Employee by the Company or its designee
to develop, preserve or extend the Company’s rights relating to any Creations
and to permit the Company or its designee to file and prosecute patent
applications and, as to copyrightable material, to obtain copyright
registrations thereof.

 

3.4  Exclusion.  If any Creation fully qualifies under any applicable state or
federal law that (a) restricts the enforcement of the provisions of Sections 3.2
or 3.3 by an employer against an employee and (b) prohibits the

 

5

--------------------------------------------------------------------------------


 

waiver of such employee rights by contract, then as to such qualifying
Creations, the provisions of Sections 3.2 and 3.3 shall only apply to the
extent, if any, not prohibited by such law.

 

4.  Non-Competition & Non-Interference.

 

4.1  During the Term of Employment.  During Employee’s employment by the
Company, Employee will comply with all policies and rules that may from time to
time be established by the Company, and will not engage directly or indirectly
in any business or enterprise which is in any way competitive or conflicting
with the interests or business of the Company.  In addition, in consideration of
Employee’s employment by the Company, Employee recognizes that Employee owes a
duty of loyalty to the Company and agrees that Employee will not take personal
advantage (whether directly or indirectly through Employee’s family members or
affiliates) of any business opportunity which is in the same or a
closely-related line of business as that engaged in by the Company during the
term of this Agreement.  Employee understands and agrees that he/she is required
to devote his/her full time and use his/her best efforts in the course of
Employee’s employment with the Company and to act at all times in the best
interests of the Company.

 

4.2  Acknowledgment.  Employee understands and recognizes that (i) his/her
working for a competitor of the Company would lead to the inevitable disclosure
of the Company’s Confidential Information; (ii) in the course of Employee’s
employment with the Company, customers and others may come to recognize and
associate Employee with the Company, its products and services, and that
Employee will thereby benefit from the Company’s goodwill; and (iii) if Employee
were to engage in competition with the Company, directly or indirectly, Employee
would thereby usurp the Company’s goodwill.

 

4.3  Competition Generally.  Noncompetition Period means the period commencing
upon termination of Employee’s employment with the Company, irrespective of the
reason or absence of reason for such termination, and ending two years after
such termination; provided that the period shall be extended for so long as
Employee violates the noncompetition obligation set forth herein and for any
period(s) of time required for litigation to enforce its provisions.  Employee
agrees that, during the Noncompetition Period, Employee shall not, directly or
indirectly: (i) solicit, service, accept orders from, or otherwise have business
contact with any person or entity who has, within the one-year period
immediately prior to such termination of Employee’s employment, been a customer
(including, without limitation, a

 

6

--------------------------------------------------------------------------------


 

reseller or end user of products) of the Company, if such contact could directly
or indirectly divert business from or adversely affect the business of the
Company; (ii) interfere with the contractual relations between the Company and
any of its employees; (iii) work for or have an interest in a company that
competes with the Company, directly or indirectly, in products, market, or
services anywhere in the Territory; or (iv) employ or cause to be employed in
any capacity, or retain or cause to be retained as a consultant, any person who
was employed by the Company at any time during the six (6) month period ended on
the date of termination of Employee’s employment.  Employee agrees to inform the
Company of the name and address of any employer(s) Employee may have or any
business with which Employee may be involved, directly or indirectly, within the
Noncompetition Period.  Employee further agrees to provide any such
employer(s) with a copy of this Agreement.  Territory means any place within the
Commonwealth of Massachusetts, the rest of the region known as New England, the
rest of the United States, or anywhere else in the world.

 

4.4  Disparagement.  Employee agrees that during the course of employment and
after the termination of employment with the Company, Employee will not
disparage the Company, its products, services, agents or employees.

 

4.5  Reasonability.  Employee understands and agrees that because of the nature
of the Company’s products, services, and customers, because of Employee’s
position with the Company, and because the Company’s business is or may become
international in scope, the duration of the Noncompetition Period is reasonable
and necessary.  Employee understands and agrees that although his/her authority
may or may not from time to time extend to the entire Territory, the information
Employee may learn in the course of employment and the goodwill to which
Employee may be exposed belong exclusively to the Company and have implications
and applications that are international in scope.  Accordingly, Employee agrees
that the scope of the geographical restriction on competition with the Company
in the Territory is reasonable and necessary.  Employee represents that he/she
has, and brings to his/her employment with the Company, marketable skills which
will enable Employee to secure employment and earn a living for the duration of
this Agreement without competing with the Company directly or indirectly. 
Accordingly, Employee agrees that any harm to Employee caused by the enforcement
of this Agreement will be outweighed by the harm to the Company should this
Agreement not be enforced.  If at any time any of the provisions of this
Section 4 shall be deemed invalid or unenforceable or are prohibited by the laws
of the jurisdiction where they are to be performed or enforced, by reason of
being vague or unreasonable as to duration or

 

7

--------------------------------------------------------------------------------


 

geographic scope or scope of activities restricted, or for any other reason,
such provisions shall be considered divisible and shall become and be
immediately amended to include only such restrictions and to such extent as
shall be deemed to be reasonable and enforceable by the court or other body
having jurisdiction over this Agreement; and the Company and Employee agree that
the provisions of this Section 4, as so amended, shall be valid and binding as
though any invalid or unenforceable provision had not been included herein.

 

5.  Rights Conferred.  Nothing contained in this Agreement shall be construed as
giving Employee any legal or equitable rights against the Company or any
subsidiary or affiliated entity or any director, officer, employee, or agent
thereof except for such rights as are expressly provided herein.  Nothing
contained in this Agreement shall be construed (i) to alter the at-will nature
of the employment relationship between the Company and Employee, (ii) as a
contract for continuing employment or to confer on Employee any right of
continued employment for a particular term of time, (iii) to obligate the
Company to continue Employee’s employment, or (iv) to require cause for the
termination of the employment relationship.

 

6.  Enforcement.  Employee agrees and acknowledges that the Company will suffer
irreparable injury and damage and cannot be reasonably or adequately compensated
in monetary damages for the loss by the Company of its benefits or rights under
this Agreement as the result of a breach, default or violation by Employee of
Employee’s obligations under Sections 2, 3 or 4 of this Agreement.  Accordingly,
the Company shall be entitled, in addition to all other remedies which may be
available to it (including monetary damages), to injunctive and other available
equitable relief, without bond, in any court of competent jurisdiction to
prevent or otherwise restrain or terminate any actual or threatened breach,
default or violation by Employee of any provision contained in Sections 2, 3 or
4 of this Agreement or to enforce any such provision.

 

7.  Governing Law & Jurisdiction.  This Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the Commonwealth
of Massachusetts (without reference to principles of conflicts or choice of law
that would cause the application of the internal laws of any other
jurisdiction).  Any dispute concerning or action to enforce this Agreement shall
be brought in Massachusetts.  Employee expressly consents to and agrees to
subject himself/herself to the jurisdiction of the courts in Massachusetts,
federal or state, for purposes of determining any and all rights or obligations
under this Agreement.

 

8

--------------------------------------------------------------------------------


 

8.  Notices.  All notices, requests, instructions or other documents to be given
hereunder shall be in writing or by written telecommunication, and shall be
deemed to have been duly given if (i) delivered personally (effective upon
delivery), (ii) mailed by certified mail, return receipt requested, postage
prepaid (effective five business days after dispatch), (iii) sent by a
reputable, established courier service that guarantees next business day
delivery (effective the next business day), or (iv) sent by fax followed within
24 hours by sending confirmation by one of the foregoing methods (effective upon
receipt of the fax in complete, readable form), addressed to the Company at the
address set forth above and to Employee at the address set forth in the
Company’s records or at such other address as such party may have supplied for
the purpose pursuant to this Section 8.

 

9.  Captions.  The captions of sections or subsections of this Agreement are for
reference only and shall not affect the interpretation or construction of this
Agreement.

 

10.  Severability.  If any provision of this Agreement shall, in whole or in
part, be determined to be invalid, unenforceable or void for any reason, such
determination shall affect only the portion of such provision determined to be
invalid, unenforceable or void and shall not affect in any way the remainder of
such provision or any other provision of this Agreement, and the invalid,
unenforceable or void provision shall be enforceable to the fullest extent
possible to reflect the parties intentions hereunder.

 

11.  Binding Effect; Benefits; Assignment.  This Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective heirs,
successors, and permitted assigns.  This Agreement may be assigned, with or
without consent of Employee, by the Company to any person, partnership,
corporation or other entity, including without limitation, any person,
partnership, corporation or other entity which succeeds to the business of the
Company or which has purchased certain assets of the Company.  Employee may not
assign Employee’s rights or delegate Employee’s obligations under this Agreement
and any such attempted assignment or delegation shall be void and of no effect. 
Nothing in this Agreement is intended to or shall confer any rights or remedies
on any third party other than the Employee, the Company and their respective
heirs, successors and permitted assigns.  This Agreement shall survive any and
all changes in Employee’s employment with the Company.

 

12.  Entire Agreement; Amendment; Waiver.  This Agreement sets forth the sole
and entire agreement and understanding between the parties hereto with respect
to the specific matters contemplated and addressed

 

9

--------------------------------------------------------------------------------


 

hereby.  No prior agreement, whether written or oral, shall be construed to
change or affect the operation of this Agreement in accordance with its terms,
and any provision of any such prior agreement which conflicts with or
contradicts any provision of this Agreement is hereby revoked and superseded.
This Agreement may be amended only by a written instrument executed both by
Employee and by an executive officer of the Company (other than Employee if
Employee is an executive officer). No consent to or waiver of any breach,
default or violation in the performance of any obligation of Employee hereunder,
and no failure by the Company to complain of any such breach, default or
violation, shall be effective unless it is in writing and executed by an
executive officer of the Company (other than Employee if Employee is an
executive officer).  No such consent, waiver or failure to complain shall be
deemed to be a consent to or waiver of any other breach, default or violation of
either the same or any other obligation of Employee hereunder, whether occurring
prior to or after such consent, waiver or failure to complain.

 

13.  Acknowledgment.  Employee acknowledges that this Agreement is a condition
of Employee’s employment with the Company, and that Employee has had a full and
adequate opportunity to read, understand and discuss with Employee’s advisors,
including legal counsel, the terms and conditions contained in this Agreement
prior to signing hereunder.

 

IN WITNESS WHEREOF, the parties hereto have signed this Agreement as an
instrument under seal as of the date written above.

 

 

 

ACME PACKET, INC.

 

 

 

 

 

 

 

 

By:

 

/s/ Robert G. Ory

 

 

Name:  Robert G. Ory

 

 

Title:  Treasurer

 

 

 

 

 

EMPLOYEE:

 

 

 

 

 

 

 

 

 

/s/ Keith Seidman

 

 

Name:  Keith Seidman

 

10

--------------------------------------------------------------------------------